Exhibit 10(h)

[TRW LOGO]

2001-2002 STRATEGIC INCENTIVE PROGRAM GRANT

Terms and Conditions



--------------------------------------------------------------------------------

1. The Grant
This Grant sets forth the terms and conditions under which you will receive
performance units in the event that certain financial goals are achieved with
respect to the calendar years 2001 through 2002 (the “Performance Period”).

2. Performance Criteria
The definition of the goals, for purposes of this Grant, is set forth in
Exhibit A. The criteria for including items in or excluding items from the
calculations set forth in Exhibit A shall be at the complete discretion of the
Compensation Committee of the TRW Directors (the “Committee”).

A goal scoring sheet for each of the two years in the Performance Period and
weighted award levels related to each of the financial goals is attached as
Exhibit B.

3. Payment
Promptly following the availability of financial information at the end of each
year in the Performance Period, the number of performance units to be paid out
will be determined by multiplying the Grant by the payout percent generated by
the goal scoring sheet. Each performance unit will be converted into cash using
the average of the high and the low sale price averages of a share of TRW Common
Stock (“TRW Common”) on the New York Stock Exchange Composite Transactions
Listing, as reported on the New York Stock Exchange (the “Average TRW High and
Low”) for each day on which such shares are traded on the New York Stock
Exchange during the months of December and January preceding the date of
payment. This amount will be paid to you in the currency in which you receive
your compensation.

4. Taxes
Upon any payment pursuant to this Grant, TRW will deduct any withholding or
other taxes due.

5. Transferability
This Grant is not transferable other than by will or the laws of descent and
distribution.

6. Death
If your termination of employment occurs as a result of your death during the
second year of the Performance Period, your estate or those so designated by
will or the laws of descent and distribution will be entitled to receive a
prorated payment reflecting the number of full months of service that you were
employed during the second year of the Performance Period. The value of such
payment will be based on target performance and each unit will be converted to
cash using the Average TRW High and Low for each day on which such shares are
traded on the New York Stock Exchange during the two full calendar months
preceding the date of your death.

7. Disability
If your termination of employment occurs in the second year of the Performance
Period due to disability for a period of more than twelve months (as determined
in accordance with the TRW U.S. Long-Term Disability Plan), you will be entitled
to receive a prorated payment reflecting the number of full months of service
during the second year of the Performance Period before the commencement of your
disability. The value of such payment will be based on target performance and
each unit will be converted to cash using the Average TRW High and Low for each
day on which such shares are traded on the New York Stock Exchange during the
two full calendar months preceding the date of the commencement of your
disability.

8. Termination of Employment
This Grant shall terminate on the date of your termination of employment and you
shall not be entitled to any additional payments hereunder. However, if your
employment is terminated as a result of retirement during the second year of the
Performance Period, you may be eligible to receive a prorated payment reflecting
the number of full months of service during the second year of the Performance
Period before your retirement, at the sole discretion of the Committee. Such
payment, if approved, will be made in February 2003.



--------------------------------------------------------------------------------



9. Adjustments
The Committee shall make such adjustments in the number and kind of performance
units, including the right to receive any payouts, as it may determine are
equitably required to prevent dilution or enlargement of your rights that would
otherwise result from any stock dividend, stock split, combination of shares,
recapitalization or other change in the capital structure of TRW, merger,
consolidation, reorganization, partial or complete liquidation or other
corporate transaction or event having an effect similar to any of the foregoing.

10. Change in Control
The Performance Period as referred to in this Grant will end immediately upon a
change in control of TRW Inc. For purposes of this Grant, a change in control is
defined in resolutions adopted by the Compensation Committee of the Directors of
TRW on July 26, 1989, which, in summary, provide that a change in control is a
change occurring (a) by virtue of TRW’s merger, consolidation or reorganization
into or with, or transfer of assets to, another corporation or (b) by virtue of
a change in the majority of the Directors of TRW during any two-year period
unless the election of each new Director was approved by a two-thirds vote of
the Directors in office at the beginning of such period or (c) through the
acquisition of shares representing 20% or more of the voting power of TRW or
(d) through any other change in control reported in any filing with the
Securities and Exchange Commission; provided, however, that no change in control
is deemed to have occurred by the acquisition of shares, or any report of such
acquisition, by TRW, a subsidiary of TRW or a TRW-sponsored employee benefit
plan. The language of the resolutions controls over this summary language.

If a Change in Control occurs prior to the time payment has been made for the
first year of the Performance Period, you will be entitled to receive a payment
for the full Performance Period, assuming maximum performance on all goals. If a
Change in Control occurs before the end of the second year of the Performance
Period, and after the payment has been made for the first year of the
Performance Period, you will be entitled to receive a payment equal to fifty
percent of the Grant, assuming maximum performance on all goals. The number of
units payable, determined in accordance with this paragraph, will be issued to
you promptly following the Change in Control and will be valued using the
Average TRW High and Low for each day on which such shares are traded on the New
York Stock Exchange during the 30 calendar days preceding the date the Change in
Control occurs.

11. Amendments
In addition to the authority to make adjustments as provided in Section 9, the
Committee shall have the authority, until such time as a Change in Control as
defined in Section 10 occurs, to amend this Grant. Notwithstanding the
foregoing, if you transfer positions or change responsibilities within TRW and
are no longer eligible to participate in this Program, your Grant will
automatically terminate and, if such transfer or change in responsibilities
occurs during the second year of the Performance Period, you may be entitled to
receive a prorated payout, at the sole discretion of the Committee, based on the
number of full months that your Grant was in effect during the second year of
the Performance Period. The CEO or the Committee, as the case may be, also
reserves the right to withhold payment under this Grant due to individual
performance.

12. Miscellaneous
This Grant shall not be construed as giving you any right to continue in the
employ of TRW. Subject to the requirements and limitations in Sections 10 and 11
above, the Committee has authority to interpret and construe any provision of
this Grant and any such interpretation and construction shall be binding and
conclusive. Except as provided in Sections 6, 7 and 10 above, no rights
hereunder shall accrue to you with respect to the Performance Period until such
period is completed and the goals performance for such period has been approved
as provided in Section 3 above.

This Grant is an extraordinary item of compensation outside the scope of your
employment contract, if any. As such, this Grant is not part of normal or
expected compensation for purposes of calculating any severance, resignation,
redundancy, end of service payments, bonuses, long-term service awards, social
insurance contributions (except where local law specifically provides
otherwise), pension or retirement benefits, or similar payments.

13. Entire Agreement
This Grant sets forth the entire understanding between you and TRW with respect
to the subject matter hereof and supersedes all prior agreements and
understandings, whether oral or written, relating hereto.

